Title: John Adams to Charles Adams, 23 December 1793
From: Adams, John
To: Adams, Charles


Dear Charles
Philadelphia Decr 23. 1793
The Papers, furnish Us this Evening with more flowers of Jacobinical Rhetorick from New York. Crushing Monarchy Confusion to Aristocracy and Monarchy: a Brutus to Tyrants &c are Still not only panting in the Bosoms of the Guests at the new Civic Feast, but they must publish their Breathings to the World.
It is so customary for the Members of the Corps Diplomatick, to make Ex officio representations of Such Ebullitions in Newspapers to the Administration of the Government to which they are Accredited; that it must be acknowledged to be much to the honour of the Gentlemen who are here from Spain Holland and England, that they have not hitherto persecuted the President & secretary of State with Remonstrances against our Newspapers. Their Silence is a Proof of their Moderation, their Patience and their Tenderness for the Freedom of the Press. I Suppose too that they make allowances for our Youth and Inexperience of the World. For Our Ignorance of what in Europe is known and acknowledged to be the Delicacy and Decency, due to all foreign nations and their Governments. We claim a Right, very justly to the form of Government We like best. Every Nation in Europe has the Same Right and if they judge Monarchy to be necessary for their Happiness, What Right have We to reproach, much less to insult them? Supposing ourselves to be Judges of what kind of Government is best for them, a Supposition however which We cannot modestly make and which is certainly ill founded, We should have no right to impose upon them our Ideas of Government, any more than our principles of Religion or systems of Faith. There is an Ungenerosity in this disposition So often displayed by so many of our Countrymen, nearly bordering on meanness of Spirit, and an illiberality, Strongly marked with littleness of Soul.
Should a foreign Minister complain to the President against the grossest of these Libels, and demand that the Printers, Writers &c should be punished, what could he answer? He must answer that he would give orders to the Attorney General to prosecute them: should the Attorney General Prosecute and the Grand Jury not find a Bill or the petit Jury not convict what would be the Consequence? Resentment, Vengeance and War as likely as not. At the present Moment the Combination of Powers is so strong, that We may expect they will be irritable in Proportion to their feeling of their own Superiority of Power. And I am really apprehensive that if our People cannot be persuaded to be more decent, they will draw down Calamities upon our Country, that will weaken Us to such a degree that We shall not recover our Prosperity for half a Century.
What assistance can France give Us, or We afford her in the present Posture of affairs? We should only increase each others Miseries, if We were involved in War, with all her Ennemies.
our People Seem to think they could now go to War with England and be at Peace with all the rest of Europe: a delusion so gross that I am amazed it should have deceived the Sagacity of the meanest of our Citizens: so sure as We go to War at present with any one European Power We must go to War with all, excepting Denmark and Sweeden, and the Consequences of such a War have not I fear been maturely weighed by my dear Countrymen. I am my dear Charles your / affectionate Father
J. A.
